Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 8, it recites “wherein, when no touch has been detected, the touch detection circuit performs touch detection in a touch detection region different for each touch detection period” in lines 16-20. However, it is not clear how the touch detection circuit detects a touch without no touch.
Claims 7-15 are rejected because of their dependence on the rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2017/0108970 hereinafter referenced as Kim in view of Liu et al., US PGPUB 2019/0079576 hereinafter referenced as Liu.

As to claim 1, Kim discloses a display system, comprising: a drive circuit that supplies a touch drive signal to each of the plurality of common electrodes (driving circuit IC, FIG. 3); and
a touch detection circuit that performs detection of a touch by an object on the display device, based on a touch detection signal received from each of the plurality of common electrodes (touch sensors TCs, FIG. 1),
wherein, within a frame period of the display device, a display period for which the display device displays an image and a touch detection period for which the touch ([0094] with reference to FIG. 13, the second embodiment carries out a display time (Td) and a touch sensing time (Tt) in an alternate fashion within one frame period), 
wherein the display device includes a first touch detection region and a plurality of second touch detection regions, configured by dividing the plurality of common electrodes into a plurality of groups (In the example of FIG. 2, the common electrode 7 is divided by the size of 3×3 pixels and connected to the pixels), and
wherein, during a plurality of touch detection periods, the touch detection circuit performs touch detection in the same first touch detection region and in a second touch detection region different for each touch detection period ([0008] A touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).
Kim does not specifically disclose a display device comprising a plurality of common electrodes used for both image display and touch detection. 
However, using common electrode for both touch and display driving is well known in the art. For example Yu discloses a display device comprising a plurality of common electrodes used for both image display and touch detection ([0018] the integrated touch screens in which a common electrode (Vcom) of the display system can be segmented into electrically isolated Vcom portions that can be operated as drive lines and/or sense lines of a touch sensing system).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim the further include Yu’s common electrode configuration in order to detect the exact position of the object with intention of activating desired function effectively.

As to claim 8, Kim discloses a display system, comprising: a display device comprising a plurality of common electrodes used for both image display and touch detection;
a drive circuit that supplies a touch drive signal to each of the plurality of common electrodes (driving circuit IC, FIG. 3); and
a touch detection circuit that performs detection of a touch by an object on the display device, based on a touch detection signal received from each of the plurality of common electrodes (touch sensors TCs, FIG. 1),
wherein, within a frame period of the display device, a display period for which the display device displays an image and a touch detection period for which the touch detection circuit performs touch detection are alternately arranged ([0094] with reference to FIG. 13, the second embodiment carries out a display time (Td) and a touch sensing time (Tt) in an alternate fashion within one frame period), 
wherein the display device includes a plurality of touch detection regions, configured by dividing the plurality of common electrodes into a plurality of groups (In the example of FIG. 2, the common electrode 7 is divided by the size of 3×3 pixels and connected to the pixels), and
when a touch has been detected in one of the plurality of touch detection regions, the touch detection circuit performs touch detection in the touch detection region where the touch has been detected, for a plurality of touch detection periods successively ([0008] a touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).
Kim does not specifically disclose a display device comprising a plurality of common electrodes used for both image display and touch detection,
wherein, when no touch has been detected, the touch detection circuit performs touch detection in a touch detection region different for each touch detection period.
However, in the same endeavor, Liu discloses a display device comprising a plurality of common electrodes used for both image display and touch detection ([0026] each common electrode can operate as a common electrode of the display circuitry of the touch screen (e.g., during a display phase), and can also operate as a common electrode (i.e., a touch node) of the touch sensing system of the touch screen (e.g., during a touch sensing phase)),
wherein, when no touch has been detected, the touch detection circuit performs touch detection in a touch detection region different for each touch detection period ([0048] In some examples, the baselines can be updated periodically even when in the low-power state when no touch activity is detected for long periods of time, and can store the baseline touch data for use in future scans).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim the further include Liu’s common electrode configuration and touch detecting method in order to detect the exact position of the object with intention of activating desired function effectively.

As to claim 2, the combination of Kim and Liu disclose the display system according to claim 1. The combination further disclose a control circuit that sets, when a touch is detected, the first touch detection region that includes a common electrode at the position of the touch thus detected (Kim, [0064] The touch IC (TIC) detects an amount of variation of charges before and after the touch input from the received signal of the touch sensor, compares the amount of charge variation with a predetermined threshold value, and determines positions of touch sensors exhibiting an amount of charge variation larger than the threshold value as a touch input area).

As to claim 3, the combination of Kim and Liu disclose the display system according to claim 2. The combination further disclose when the control circuit has set the first touch detection region that includes a common electrode at the position where a touch has been detected and when a touch is no longer detected in the first touch detection region, the control circuit cancels the setting of the first touch detection region (Liu, [0049] The baseline can be unfrozen once the intended touch input disappears from the touch image (e.g., once the finger lifts off) or, in some examples, the baseline can be unfrozen a threshold period of time after the potential input is no longer detected).

As to claim 4, the combination of Kim and Liu disclose the display system according to claim 2. The combination further disclose when the control circuit has set the first touch detection region that includes a common electrode at the position where a touch has been detected, the control circuit divides common electrodes other than the common electrodes in the first touch detection region into a plurality of groups, such as to re-set the plurality of second touch detection regions (Kim, [0008] A touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).

As to claim 6, the combination of Kim and Liu disclose the display system according to claim 1. The combination further disclose the display device displays a graphical user interface (GUI) in the first touch detection region (Liu, [0002] Touch screens can allow a user to perform various functions by touching the touch sensor panel using a finger, stylus or other object at a location often dictated by a user interface (UI) being displayed by the display device).

As to claim 7, the combination of Kim and Liu disclose the display system according to claim 1. The combination further disclose the touch detection circuit performs touch detection in the first touch detection region every a plurality of touch detection periods, based on the touch detection signals received from common electrodes in the first touch detection region during the plurality of touch detection periods (Kim, [0008] A touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).

As to claim 9, the combination of Kim and Liu disclose the display system according to claim 8. The combination further disclose when the touch detection circuit successively performs touch detection in a touch detection region where a touch has been detected, the touch detection circuit performs touch detection during each of a plurality of touch detection periods (Kim, [0008] A touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).

As to claim 10, the combination of Kim and Liu disclose the display system according to claim 9. The combination further disclose the touch detection circuit outputs touch position information each time a touch is detected (Liu, [0024] In some examples, a touch screen can include a plurality of individual touch nodes, each touch node identifying or representing a unique location on the touch screen at which touch or proximity (i.e., a touch or proximity event) is to be sensed, and each touch node being electrically isolated from the other touch nodes in the touch screen/panel).

As to claim 11, the combination of Kim and Liu disclose the display system according to claim 9. The combination further disclose the touch detection circuit outputs touch position information when touches are detected a plurality of times successively (Liu, [0022] In addition, channel scan logic 210 can control driver logic 214 to generate stimulation signals that can be sequentially or simultaneously applied to the row electrodes 234 of touch sensor panel 224).

As to claim 12, the combination of Kim and Liu disclose the display system according to claim 8. The combination further disclose when the touch detection circuit successively performs touch detection in a touch detection region where a touch has (Kim, e.g. plurality of touch sensing times Tt, fig. 15).

As to claim 13, the combination of Kim and Liu disclose the display system according to claim 12. The combination further disclose when the touch detection circuit successively performs touch detection in a touch detection region where a touch has been detected, the touch detection circuit derives a plurality of detection values that each represent a difference value between a capacitance of a common electrode and a reference capacitance based on touch detection signals received during a plurality of touch detection periods, and the touch detection circuit performs touch detection based on the sum of the plurality of detection values (Kim, [0089] One frame period is the time period required for displaying one frame of data on the display panel 100, which amounts to the sum of one vertical active time (AT) and one vertical blanking interval (VB)).

As to claim 14, the combination of Kim and Liu disclose the display system according to claim 8. The combination further disclose when a touch has been detected in one of the plurality of touch detection regions, (1) when a value related to a difference value between a capacitance of a common electrode on which the touch has been detected and a reference capacitance is greater than or equal to a judgment threshold, the touch detection circuit performs touch detection during each of a plurality of touch detection periods, and (2) when the value related to the difference value is (Kim, [0008] A touch IC according to the present invention generates a first touch report including coordinate information of the touch input area by driving a first and a second touch group simultaneously within a first period of a first frame period; and generates a second touch report including coordinate information of the touch input area by driving the first and the second touch group again within a second period of the first frame period).

As to claim 15, the combination of Kim and Liu disclose the display system according to claim 8. The combination further disclose while the touch detection circuit successively performs touch detection in a touch detection region where a touch has been detected, when a touch is no longer detected, the touch detection circuit performs touch detection in a touch detection region different for each touch detection period (Liu, [0049] The baseline can be unfrozen once the intended touch input disappears from the touch image (e.g., once the finger lifts off) or, in some examples, the baseline can be unfrozen a threshold period of time after the potential input is no longer detected).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Liu as applied to claim 1 above, and further in view of Chen et al., US PGPUB 2012/0062516 hereinafter referenced as Chen.

As to claim 5, the combination of Kim and Liu does not specifically disclose the display system according to claim 1, further comprising a dial that is rotatable and disposed in the first touch detection region on a display surface of the display device, wherein the touch detection circuit detects a rotating position of the dial as a touch position.
However, in the same endeavor, Chen discloses a dial that is rotatable and disposed in the first touch detection region on a display surface of the display device, wherein the touch detection circuit detects a rotating position of the dial as a touch position (e.g. operable display element 431, fig. 4; wherein the display element can be an operable display element such as a push button, a dial button, a slide button, a rotation button).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim and Liu to the further include Chen’s type of operable display element in order to improve the user interaction with the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
4/10/2021